 



Exhibit 10.4
EMPLOYMENT AGREEMENT
     This Agreement is made as of the Effective Date between Cincinnati Bell
Inc. (“Employer”), and Christopher J. Wilson (“Employee”). For purposes of this
Agreement, the “Effective Date” is July 26, 2005.
Employer and Employee agree as follows:
1. Employment. By this Agreement, Employer and Employee set forth the terms of
Employer’s employment of Employee on and after the Effective Date. Any prior
agreements or understandings with respect to Employee’s employment by Employer
are canceled as of the Effective Date, other than any incentive awards granted
to Employee prior to the date hereof, benefit plans in which Employee is
eligible for participation and any Employer policies to which Employee is
subject.
2. Term of Agreement. The term of this Agreement initially shall be the one year
period commencing on the Effective Date. On the first anniversary of the
Effective Date and on each subsequent anniversary of the Effective Date, the
term of this Agreement automatically shall be extended for a period of one
additional year. Notwithstanding the foregoing, the term of this Agreement is
subject to termination as provided in Section 13.
3. Duties.
     A. Employee will serve as Vice President & General Counsel for Cincinnati
Bell Inc. or in such other equivalent capacity as may be designated by the Chief
Executive Officer of Employer. Employee will report to the Chief Executive
Officer of Employer or to such other officer as the Chief Executive Officer of
Employer may direct.
     B. Employee shall furnish such managerial, executive, financial, technical,
and other skills, advice, and assistance in operating Employer and its
Affiliates as Employer may reasonably request. For purposes of this Agreement,
“Affiliate” means each corporation which is a member of a controlled group of
corporations (within the meaning of section 1563(a) of the Internal Revenue Code
of 1986, as amended (the “Code”)) which includes Employer.
     C. Employee shall also perform such other duties, consistent with the
provisions of Section 3.A., as are reasonably assigned to Employee by the Chief
Executive Officer of Employer.
     D. Employee shall devote Employee’s entire time, attention, and energies to
the business of Employer and its Affiliates. The words “entire time, attention,
and energies” are intended to mean that Employee shall devote Employee’s full
effort during reasonable working hours to the business of Employer and its
Affiliates and shall devote

 



--------------------------------------------------------------------------------



 



at least 40 hours per week to the business of Employer and its Affiliates.
Employee shall travel to such places as are necessary in the performance of
Employee’s duties.
4. Compensation.
     A. Employee shall receive a base salary (the “Base Salary”) of at least
$250,000 per year, payable not less frequently than monthly, for each year
during the term of this Agreement, subject to proration for any partial year.
Such Base Salary, and all other amounts payable under this Agreement, shall be
subject to withholding as required by law.
     B. In addition to the Base Salary, Employee shall be eligible to receive an
annual bonus (the “Bonus”) for each calendar year for which services are
performed under this Agreement. Any Bonus for a calendar year shall be payable
after the conclusion of the calendar year in accordance with Employer’s regular
bonus payment policies. Each year, Employee shall be given a Bonus target of not
less than $125,000. The Bonus target shall be established from time to time by
the Employer’s Compensation Committee if Employee is a named executive officer
for purposes of Employer’s annual proxy statement or is otherwise an executive
officer whose compensation is determined by the Compensation Committee, or if
Employee is not so subject, then in accordance with the provisions of Employer’s
then existing annual incentive plan or any similar plan made available to
employees of Employer (“annual incentive plan”) in which Employee participates.
Any Bonus award to Employee shall further be subject to the terms and conditions
of any such applicable annual incentive plan.
     C. On at least an annual basis, Employee shall receive a formal performance
review and be considered for Base Salary and/or Bonus target increases.
5. Expenses. All reasonable and necessary expenses incurred by Employee in the
course of the performance of Employee’s duties to Employer shall be reimbursable
in accordance with Employer’s then current travel and expense policies.
6. Benefits.
     A. While Employee remains in the employ of Employer, Employee shall be
eligible to participate in all of the various employee benefit plans and
programs, which are made available to similarly situated officers of Employer,
in accordance with the eligibility provisions and other terms and conditions of
such plans and programs.
     B. Notwithstanding anything contained herein to the contrary, the Base
Salary and any Bonuses otherwise payable to Employee shall be reduced by any
benefits paid to Employee by Employer under any disability plans made available
to Employee by Employer (“Disability Plans”).

2



--------------------------------------------------------------------------------



 



     C. In each year of this Agreement, Employee will be eligible to be
considered for a grant of awards under Employer’s 1997 Long Term Incentive Plan
and/or any similar plan made available to employees of Employer.
7. Confidentiality. Employer and its Affiliates are engaged in the
telecommunications industry within the U.S. Employee acknowledges that in the
course of employment with the Employer, Employee will be entrusted with or
obtain access to information proprietary to the Employer and its Affiliates with
respect to the following (all of which information is referred to hereinafter
collectively as the “Information”); the organization and management of Employer
and its Affiliates; the names, addresses, buying habits, and other special
information regarding past, present and potential customers, employees and
suppliers of Employer and its Affiliates; customer and supplier contracts and
transactions or price lists of Employer, its Affiliates and their suppliers;
products, services, programs and processes sold, licensed or developed by the
Employer or its Affiliates; technical data, plans and specifications, present
and/or future development projects of Employer and its Affiliates; financial
and/or marketing data respecting the conduct of the present or future phases of
business of Employer and its Affiliates; computer programs, systems and/or
software; ideas, inventions, trademarks, trade secrets, business information,
know-how, processes, improvements, designs, redesigns, discoveries and
developments of Employer and its Affiliates; and other information considered
confidential by any of the Employer, its Affiliates or customers or suppliers of
Employer and its Affiliates. At all times during the term of this Agreement and
thereafter, Employee agrees to retain the Information in absolute confidence and
not to disclose the Information to any person or organization except as required
in the performance of Employee’s duties for Employer, without the express
written consent of Employer; provided that Employee’s obligation of
confidentiality shall not extend to any Information which becomes generally
available to the public other than as a result of disclosure by Employee.
8. New Developments. All ideas, inventions, discoveries, concepts, trade
secrets, trademarks, service marks, or other developments or improvements,
whether patentable or not, conceived by the Employee, alone or with others, at
any time during the term of Employee’s employment, whether or not during working
hours or on Employer’s premises, which are within the scope of or related to the
business operations of Employer or its Affiliates (“New Developments”), shall be
and remain the exclusive property of Employer. Employee agrees that any New
Developments which, within one year after the cessation of employment with
Employer, are made, disclosed, reduced to a tangible or written form or
description, or are reduced to practice by Employee and which are based upon,
utilize or incorporate Information shall, as between Employee and Employer, be
presumed to have been made during Employee’s employment by Employer. Employee
further agrees that Employee will not, during the term of Employee’s employment
with Employer, improperly use or disclose any proprietary information or trade
secrets of any former employer or other person or entity and that Employee will
not bring onto Employer premises any unpublished document or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity.

3



--------------------------------------------------------------------------------



 



     At all times during the term of this Agreement and thereafter, Employee
shall do all things reasonably necessary to ensure ownership of such New
Developments by Employer, including the execution of documents assigning and
transferring to Employer, all of Employee’s rights, title and interest in and to
such New Developments, and the execution of all documents required to enable
Employer to file and obtain patents, trademarks, service marks, and copyrights
in the United States and foreign countries on any of such New Developments.
9. Surrender of Material Upon Termination. Employee hereby agrees that upon
cessation of Employee’s employment, for whatever reason and whether voluntary or
involuntary, Employee will immediately surrender to Employer all of the property
and other things of value in his possession or in the possession of any person
or entity under Employee’s control that are the property of Employer or any of
its Affiliates, including without any limitation all personal notes, drawings,
manuals, documents, photographs, or the like, including copies and derivatives
thereof, and e-mails and other electronic and digital information of all types
regardless of where or the type of device on which such materials may be stored
by Employee, relating directly or indirectly to any Information, materials or
New Developments, or relating directly or indirectly to the business of Employer
or any of its Affiliates.
10. Remedies.
     A. Employer and Employee hereby acknowledge and agree that the services
rendered by Employee to Employer, the information disclosed to Employee during
and by virtue of Employee’s employment, and Employee’s commitments and
obligations to Employer and its Affiliates herein are of a special, unique and
extraordinary character, and that the breach of any provision of this Agreement
by Employee will cause Employer irreparable injury and damage, and consequently
the Employer shall be entitled to, in addition to all other remedies available
to it, injunctive and equitable relief to prevent a breach of Sections 7, 8, 9,
11 and 12 of this Agreement and to secure the enforcement of this Agreement.
     B. Except as provided in Section 10.A., the parties agree to submit to
final and binding arbitration any dispute, claim or controversy, whether for
breach of this Agreement or for violation of any of Employee’s statutorily
created or protected rights, arising between the parties that either party would
have been otherwise entitled to file or pursue in court or before any
administrative agency (herein “claim”), and waives all right to sue the other
party.
          (i) This agreement to arbitrate and any resulting arbitration award
are enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § 1
et seq. (“FAA”). If the FAA is held not to apply for any reason then Ohio
Revised Code Chapter 2711 regarding the enforceability of arbitration agreements
and awards will govern this Agreement and the arbitration award.

4



--------------------------------------------------------------------------------



 



          (ii) (a) All of a party’s claims must be presented at a single
arbitration hearing. Any claim not raised at the arbitration hearing is waived
and released. The arbitration hearing will take place in Cincinnati, Ohio.
               (b) The arbitration process will be governed by the Employment
Dispute Resolution Rules of the American Arbitration Association (“AAA”) except
to the extent they are modified by this Agreement. In the event that any
provisions of this Section 10 are determined by AAA to be unenforceable or
impermissibly contrary to AAA rules, then this Section 10 shall be modified as
necessary to comply with AAA requirements.
               (c) Employee has had an opportunity to review the AAA rules and
the requirements that Employee must pay a filing fee for which the Employer has
agreed to split on an equal basis.
               (d) The arbitrator will be selected from a panel of arbitrators
chosen by the AAA. After the filing of a Request for Arbitration, the AAA will
send simultaneously to Employer and Employee an identical list of names of five
persons chosen from the panel. Each party will have 10 days from the transmittal
date in which to strike up to two names, number the remaining names in order of
preference and return the list to the AAA.
               (e) Any pre-hearing disputes will be presented to the arbitrator
for expeditious, final and binding resolution.
               (f) The award of the arbitrator will be in writing and will set
forth each issue considered and the arbitrator’s finding of fact and conclusions
of law as to each such issue.
               (g) The remedy and relief that may be granted by the arbitrator
to Employee are limited to lost wages, benefits, cease and desist and
affirmative relief, compensatory, liquidated and punitive damages and reasonable
attorney’s fees, and will not include reinstatement or promotion. If the
arbitrator would have awarded reinstatement or promotion, but for the
prohibition in this Agreement, the arbitrator may award front pay. The
arbitrator may assess to either party, or split, the arbitrator’s fee and
expenses and the cost of the transcript, if any, in accordance with the
arbitrator’s determination of the merits of each party’s position, but each
party will bear any cost for its witnesses and proof.
               (h) Employer and Employee recognize that a primary benefit each
derives from arbitration is avoiding the delay and costs normally associated
with litigation. Therefore, neither party will be entitled to conduct any
discovery prior to the arbitration hearing except that: (i) Employer will
furnish Employee with copies of all non-privileged documents in Employee’s
personnel file; (ii) if the claim is for discharge, Employee will furnish
Employer with records of earnings and benefits relating to Employee’s subsequent
employment (including self-employment) and all documents

5



--------------------------------------------------------------------------------



 



relating to Employee’s efforts to obtain subsequent employment; (iii) the
parties will exchange copies of all documents they intend to introduce as
evidence at the arbitration hearing at least 10 days prior to such hearing;
(iv) Employee will be allowed (at Employee’s expense) to take the depositions,
for a period not to exceed four hours each, of two representatives of Employer,
and Employer will be allowed (at its expense) to depose Employee for a period
not to exceed four hours; and (v) Employer or Employee may ask the arbitrator to
grant additional discovery to the extent permitted by AAA rules upon a showing
that such discovery is necessary.
               (i) Nothing herein will prevent either party from taking the
deposition of any witness where the sole purpose for taking the deposition is to
use the deposition in lieu of the witness testifying at the hearing and the
witness is, in good faith, unavailable to testify in person at the hearing due
to poor health, residency and employment more than 50 miles from the hearing
site, conflicting travel plans or other comparable reason.
               (j) Arbitration must be requested in writing no later than
6 months from the date of the party’s knowledge of the matter disputed by the
claim. A party’s failure to initiate arbitration within the time limits herein
will be considered a waiver and release by that party with respect to any claim
subject to arbitration under this Agreement.
               (k) Employer and Employee consent that judgment upon the
arbitration award may be entered in any federal or state court that has
jurisdiction.
               (l) Except as provided in Section 10.A., neither party will
commence or pursue any litigation on any claim that is or was subject to
arbitration under this Agreement.
               (m) All aspects of any arbitration procedure under this
Agreement, including the hearing and the record of the proceedings, are
confidential and will not be open to the public, except to the extent the
parties agree otherwise in writing, or as may be appropriate in any subsequent
proceedings between the parties, or as may otherwise be appropriate in response
to a governmental agency or legal process, or as may be required to be disclosed
by Employer pursuant to applicable law, rule or regulation to which Employer is
subject, including requirements of the Securities and Exchange Commission and
any stock exchanges on which Employer’s securities are listed.
11. Covenant Not to Compete, No Interference; No Solicitation. For purposes of
this Section 11 only, the term “Employer” shall mean, collectively, Employer and
each of its Affiliates. At all times during the term of this Agreement and
during the one-year period following cessation of Employee’s employment with
Employer for any reason (or if this period is unenforceable by law, then for
such period as shall be enforceable), Employee will not engage in any business
offering services related to the current business of Employer, whether as a
principal, partner, joint venture, agent, employee, salesman, consultant,
director or officer, where such position would involve Employee in any

6



--------------------------------------------------------------------------------



 



business activity in competition with Employer. This restriction will be limited
to the geographical area where Employer is then engaged in such competing
business activity or to such other geographical area as a court shall find
reasonably necessary to protect the goodwill and business of the Employer.
     During the one-year period following cessation of Employee’s employment
with Employer for any reason (or if this period is unenforceable by law, then
for such period as shall be enforceable), Employee will not interfere with or
adversely affect, either directly or indirectly, Employer’s relationships with
any person, firm, association, corporation or other entity which is known by
Employee to be, or is included on any listing to which Employee had access
during the course of employment as a customer, client, supplier, consultant or
employee of Employer and that Employee will not divert or change, or attempt to
divert or change, any such relationship to the detriment of Employer or to the
benefit of any other person, firm, association, corporation or other entity.
     During the one-year period following cessation of Employee’s employment
with Employer for any reason (or if this period is unenforceable by law, then
for such period as shall be enforceable), Employee shall not, without the prior
written consent of Employer, accept employment, as an employee, consultant, or
otherwise, with any company or entity which is a supplier of Employer at any
time during the final year of Employee’s employment with Employer.
     Employee will not, during or at any time within one year after the
cessation of Employee’s employment with Employer, induce or seek to induce, any
other employee of Employer to terminate his or her employment relationship with
Employer.
          Employee acknowledges and agrees that the covenants, restrictions,
agreements, and obligations set forth herein are founded upon valuable
consideration, and, with respect to the covenants, restrictions, agreements, and
obligations set forth in this Section 11 are reasonable in duration and
geographic scope. The time period and geographical area set forth in this
Section 10 are each divisible and separable, and, in the event that the
covenants not to compete and/or not to divert business or employees contained
therein are judicially held invalid or unenforceable as to such time period
and/or geographical area, they will be valid and enforceable in such
geographical area(s) and for such time period(s) which the court determines to
be reasonable and enforceable. Employee agrees that in the event that any court
of competent jurisdiction determines that the above covenants are invalid or
unenforceable to join with Employer in requesting such court to construe the
applicable provision by limiting or reducing it so as to be enforceable to the
extent compatible with the then applicable law. Furthermore, it is agreed that
any period of restriction or covenant hereinabove stated shall not include any
period of violation or period of time required for litigation or arbitration to
enforce such restrictions or covenants.

7



--------------------------------------------------------------------------------



 



12. Goodwill. During the term of this Agreement and thereafter, Employee will
not disparage Employer or any of its Affiliates in any way which could adversely
affect the goodwill, reputation and business relationships of Employer or any of
its Affiliates with the public generally, or with any of their customers,
suppliers or employees, and Employer will not disparage Employee. Employee
understands and agrees that Employer shall be entitled to make any such public
disclosures as are required by applicable law, rule or regulation regarding
Employee, including termination of Employee’s employment with Employer, and that
any public disclosures so made by Employer and other statements materially
consistent with such public disclosures shall not be restricted in any manner by
this Section 12.
13. Termination.
     A. (i) Employer or Employee may terminate this Agreement upon Employee’s
failure or inability to perform the services required hereunder because of any
physical or mental infirmity for which Employee receives disability benefits
under any Disability Plans, over a period of one hundred twenty consecutive
working days during any twelve consecutive month period (a “Terminating
Disability”).
               (ii) If Employer or Employee elects to terminate this Agreement
in the event of a Terminating Disability, such termination shall be effective
immediately upon the giving of written notice by the terminating party to the
other.
               (iii) Upon termination of this Agreement on account of
Terminating Disability, Employer shall pay Employee Employee’s accrued
compensation hereunder, whether Base Salary, Bonus or otherwise (subject to
offset for any amounts received pursuant to the Disability Plans), to the date
of termination. In the event of a Terminating Disability, Employer also shall
provide Employee with disability benefits and all other benefits according to
the provisions of the applicable Disability Plan and any other Employer plans in
which Employee is then participating. Furthermore, Employee shall continue to
accrue service as an employee in accordance with the provisions of the
applicable Disability Plan and pension plan(s), and for purposes of vesting
under any outstanding incentive awards granted to Employee, as may be set forth
in the applicable incentive plan or related award letter.
               (iv) If the parties elect not to terminate this Agreement upon an
event of a Terminating Disability and Employee returns to active employment with
Employer prior to such a termination, or if such disability exists for less than
one hundred twenty consecutive working days, the provisions of this Agreement
shall remain in full force and effect.
     B. This Agreement terminates immediately and automatically on the death of
the Employee, provided, however, that the Employee’s estate shall be paid
Employee’s accrued compensation hereunder, whether Base Salary, Bonus or
otherwise, to the date of death.

8



--------------------------------------------------------------------------------



 



     C. Employer may terminate this Agreement immediately, upon written notice
to Employee, for Cause. For purposes of this Agreement, Employer shall have
“Cause” to terminate this Agreement only if Employer’s Board of Directors
determines that there has been fraud, misappropriation, embezzlement or
misconduct constituting serious criminal activity on the part of Employee. Upon
termination for Cause, Employee shall be entitled to receive only Employee’s
accrued compensation hereunder, whether Base Salary, Bonus or otherwise, to the
date of termination.
     D. Employer may terminate this Agreement immediately, upon written notice
to Employee, for any reason other than those set forth in Sections 13.A., B. and
C.; provided, however, that Employer shall have no right to terminate under this
Section 13.D. within one year after a Change in Control. In the event of a
termination by Employer under this Section 13.D., Employer shall within five
days after the termination, unless later payment is required by applicable law,
rule or regulation, pay Employee an amount equal to one times the sum of the
annual Base Salary rate in effect at the time of termination and the Bonus
target in effect at the time of termination. For the remainder of the Current
Term, Employer shall continue to provide Employee with medical, dental, vision
and life insurance coverage comparable to the medical, dental, vision and life
insurance coverage in effect for Employee immediately prior to the termination;
and, to the extent that Employee would have been eligible for any
post-retirement medical, dental, vision or life insurance benefits from Employer
if Employee had continued in employment through the end of the Current Term,
Employer shall provide such post-retirement benefits to Employee after the end
of the Current Term. For purposes of any stock option, restricted stock grant or
other incentive award outstanding immediately prior to the termination,
Employee’s employment with Employer shall not be deemed to have terminated until
the end of the Current Term. In addition, Employee shall be entitled to receive,
as soon as practicable after termination, an amount equal to the sum of (i) any
forfeitable benefits under any qualified or nonqualified pension, profit
sharing, 401(k) or deferred compensation plan of Employer or any Affiliate which
would have vested prior to the end of the Current Term if Employee’s employment
had not terminated plus (ii) if Employee is participating in a qualified or
nonqualified defined benefit plan of Employer or any Affiliate at the time of
termination, an amount equal to the present value of the additional vested
benefits which would have accrued for Employee under such plan if Employee’s
employment had not terminated prior to the end of the Current Term and if
Employee’s annual Base Salary and Bonus target had neither increased nor
decreased after the termination. For purposes of this Section 13.D., “Current
Term” means the one year period beginning at the time of termination. For
purposes of this Section 13.D. and Section 13.E., “Change in Control” means a
change in control as defined in Employer’s 1997 Long Term Incentive Plan, as
amended and in effect as of the Effective Date.
     E. This Agreement shall terminate automatically in the event that there is
a Change in Control and Employee’s employment with Employer is actually or
constructively terminated by Employer within one year after the Change in
Control for any reason other than those set forth in Sections 13.A., B. and C.
For purposes of the preceding sentence, a “constructive” termination of
Employee’s employment shall be

9



--------------------------------------------------------------------------------



 



deemed to have occurred if, without Employee’s consent, there is a material
reduction in Employee’s authority or responsibilities or if there is a reduction
in Employee’s Base Salary or Bonus target from the amount in effect immediately
prior to the Change in Control or if Employee is required by Employer to
relocate from the city where Employee is residing immediately prior to the
Change in Control to a city located 50 or more miles from the aforementioned
city. In the event of a termination under this Section 13.E., Employer shall pay
Employee an amount equal to two times the sum of the annual Base Salary rate in
effect at the time of termination and the Bonus target in effect at the time of
termination, all stock options, restricted stock grants and other incentive
awards shall vest in full and/or become immediately exercisable (and Employee
shall be afforded the opportunity to exercise same until the end of the Current
Term). For the remainder of the Current Term, Employer shall continue to provide
Employee with medical, dental, vision and life insurance coverage comparable to
the medical, dental, vision and life insurance coverage in effect for Employee
immediately prior to the termination; and, to the extent that Employee would
have been eligible for any post-retirement medical, dental, vision or life
insurance benefits from Employer if Employee had continued in employment through
the end of the Current Term, Employer shall provide such post-retirement
benefits to Employee after the end of the Current Term. Employee’s accrued
benefit under any nonqualified pension or deferred compensation plan maintained
by Employer or any Affiliate shall become immediately vested and nonforfeitable
and Employee also shall be entitled to receive a payment equal to the sum of
(i) any forfeitable benefits under any qualified pension or profit sharing or
401(k) plan maintained by Employer or any Affiliate plus (ii) if Employee is
participating in a qualified or nonqualified defined benefit plan of Employer or
any Affiliate at the time of termination, an amount equal to the present value
of the additional benefits which would have accrued for Employee under such plan
if Employee’s employment had not terminated prior to the end of the Current Term
and if Employee’s annual Base Salary and Bonus target had neither increased nor
decreased after the termination. Finally, to the extent that Employee is deemed
to have received an excess parachute payment by reason of the Change in Control,
Employer shall pay Employee an additional sum sufficient to pay (i) any taxes
imposed under section 4999 of the Code plus (ii) any federal, state and local
taxes applicable to any taxes imposed under section 4999 of the Code. For
purposes of this Section 13.E., “Current Term” means the one year period
beginning at the time of termination.
     F. Employee may resign upon 60 days’ prior written notice to Employer. In
the event of a resignation under this Section 13.F., this Agreement shall
terminate and Employee shall be entitled to receive Employee’s Base Salary
through the date of termination, any Bonus earned but not paid at the time of
termination and any other vested compensation or benefits called for under any
compensation plan or program of Employer.
     G. Upon termination of this Agreement as a result of an event of
termination described in this Section 13 and except for Employer’s payment of
the required payments under this Section 13 (including any Base Salary accrued
through the date of termination, any Bonus earned for the year preceding the
year in which the termination occurs and any

10



--------------------------------------------------------------------------------



 



nonforfeitable amounts payable under any employee plan), all further
compensation under this Agreement shall terminate. Employee further agrees that
as a condition precedent to Employee’s receipt of payments under this Section 13
(other than Section 13.E.), upon the request of Employer, Employee will execute
a release of claims against Employer, which release shall contain customary and
appropriate terms and conditions as determined in good faith by Employer.
     H. The termination of this Agreement shall not amend, alter or modify the
rights and obligations of the parties under Sections 7, 8, 9, 10, 11, and 12
hereof, the terms of which shall survive the termination of this Agreement.
14. Assignment. As this is an agreement for personal services involving a
relation of confidence and a trust between Employer and Employee, all rights and
duties of Employee arising under this Agreement, and the Agreement itself, are
non-assignable by Employee.
15. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient, if in writing, and if delivered personally or by certified
mail to Employee at Employee’s place of residence as then recorded on the books
of Employer or to Employer at its principal office.
16. Waiver. No waiver or modification of this Agreement or the terms contained
herein shall be valid unless in writing and duly executed by the party to be
charged therewith. The waiver by any party hereto of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach by such party.
17. Governing Law. This agreement shall be governed by the laws of the State of
Ohio.
18. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to Employee’s employment by Employer. There are no other
contracts, agreements or understandings, whether oral or written, existing
between them except as contained or referred to in this Agreement..
19. Severability. In case any one or more of the provisions of this Agreement is
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or other enforceability shall not affect any other provisions
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provisions have never been contained herein.
20. Successors and Assigns. Subject to the requirements of Paragraph 14 above,
this Agreement shall be binding upon Employee, Employer and Employer’s
successors and assigns.

11



--------------------------------------------------------------------------------



 



21. Confidentiality of Agreement Terms. The terms of this Agreement shall be
held in strict confidence by Employee and shall not be disclosed by Employee to
anyone other than Employee’s spouse, Employee’s legal counsel, and Employee’s
other advisors, unless required by law. Further, except as provided in the
preceding sentence, Employee shall not reveal the existence of this Agreement or
discuss its terms with any person (including but not limited to any employee of
Employer or its Affiliates) without the express authorization of the President
of Employer, provided, that, Employee shall advise any prospective new employer
of the existence of Employee’s non-competition, confidentiality and similar
obligations under this Agreement. To the extent that the terms of this Agreement
have been disclosed by Employer, in a public filing or otherwise, the
confidentiality requirements of this Section 21 shall no longer apply to such
terms.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

              Cincinnati Bell Inc.
 
       
 
  By:    
 
       
 
            EMPLOYEE
 
             

12